EXHIBIT 10.14


Extension Loan Agreement




Borrower (Party A):Winner Industries (Shenzhen ) Co., Ltd.
Address: Winner Industrial Park, Bulong Road, Longhua Town, Shenzhen City
Legal Representative: Jianquan Li
 
Lender (Party B): Shenzhen Longhua Branch of Industrial and Commercial Bank of
China
Address: ICBC Building, Renming Rd., Longhua Town, Shenzhen City
Person in charge: Lin Xiao 


 
Guarantor (Party C):


Winner Medical and Textile Ltd. Tianmen
Address:No.47 south of Jianshe Road, Yuekou Town, Tianmen City, Hubei
Legal Representative: Jianquan Li
 
Winner Medical and Textile Ltd. Jingmen
Address: Pailou County Jinmen City Hubei
Legal Representative: Jianquan Li


Winner Medical and Textile Ltd. Yichang
Address:No.20 Jiangxia Avenue, Jiangkou Town, Zhijiang City, Hubei
Legal Representative: Li jianquan


 
Date: September 12th 2005


Place: Shenzhen
 
 
-1-

--------------------------------------------------------------------------------

 

Whereas


Party A fails to repay the loan amount of the Loan Contract numbered Gong Yin
Shen Duan Jie Longhua Zi 2004 Nian No. 064 (“Original Loan Contract”) entered
with Party B. Party A applied in writing to Party B on September 1st 2005 for
extension of the Loan.


Party C, as guarantor of Party A, has agreed to offer guarantee for the
extension according to the Guarantee Contract numbered Gong Yin Shen Gao Bao
Longhua Zi 2004 Nian No.004 (“Original Guarantee Contract”) entered by Party B
and Party C.


Party B has agreed to such extension of the Loan under the Original Loan
Contract entered with Party A. In order to clarify the rights and obligations of
parties in the term of extension and in premises of the validity of the Original
Loan Contract and Original Guarantee Contract, the parties have reached the
following agreements. 



1.
Party A has borrowed a loan of RMB 4,000,000 Yuan and has repaid RMB 0 Yuan. So
an amount of RMB 4,000,000 Yuan shall be repaid during the term of extension.




2.
The term of the Original Loan Contract is from September 13th 2004 to September
12th 2005 and the term of extension is form September 12th 2005 to March 11th
2006.




3.
Interest of the Loan during the term of extension is fixed interest rate per
annum 5.76 % (or monthly interest rate 4.8 ‰)

 
If the People’s Bank of China adjusts the rate during the term of extension and
such adjustment is applicable to the Loan, Party B is entitled to calculate
interest on the Loan at the interest rate and in the method after the adjustment
without informing Party A.



4.
The Loan of the Agreement shall be repaid in one trenche before the expiry of
extension term.




5.
If Party A fails to make timely payment for the principal and interest of the
Loan under this Agreement, Party B is entitled charge interest on the default
amount at the interest rate equaling to 1.3 times of the normal loan interest
rate. Party B is also entitled to charge interest on overdue interest.




6.
Party C shall still undertake the joint and several guarantee liabilities stated
in the Original Guarantee Contract numbered Gong Yin Shen Gao Bao Longhua Zi
2004 Nian No.004. But the term of guarantee is changed to two years from the
next day of the expiry date of the extension term. If Party B declares to
withdraw the Loan before due date in accordance with the previsions of the
Original Loan Contract, the term of guarantee shall be two years from the next
day of the repay date stated in the notice issued by Party B.




7.
The Original Loan Contract and the Original Guarantee Contract still remain
effective except that additional rules reached in this Agreement. Remaining
issues shall be adjusted and explained by the Original Loan Contract and the
Original Guarantee Contract.




8.
Attachment of this Agreement constitutes an integral part of this Agreement. It
includes a Confirmation Letter for Important Contract Obligation Reminder.




9.
This Agreement shall become effective once it is signed and stamped by all the
three parties to the date that all payments under this Agreement and the
Original Loan Contract are paid off.




10.
This Agreement is executed in 5 counterparts with each party holding one copy
and they are of the same legal force.




11.
Miscellaneous

     

10.1
Party A shall conduct the property mortgage procedure as supplemental guarantee
of extension within two months from the commencing date of the extension term
otherwise Party B is entitled to withdraw all the amount of the Loan before due
date.

     

10.2
Party A shall inform Party B in advance and obtain consent from Party B for its
guarantee to other party, capital expenditure, restructuring of assets and flow
of vast amount, etc.

     

10.3
Party A promises to conduct bank balance through Party B for its newly added
export.

 

 
 
-2-

--------------------------------------------------------------------------------

 
 
PARTY A: WINNER INDUSTRIES (SHENZHEN) CO., LTD. (official seal)
 
LEGAL REPRESENTATIVE: Jianquan Li
DATE: September 12th 2005




PARTY B: LONGHUA BRANCH OF INDUSTRIAL AND COMMERCIAL BANK OF CHINA (official
seal)


PERSON IN CHARGE (AUTHORIZED REPRESENTATIVE): Lin Xiao
DATE: September 12th 2005




PARTY C:


WINNER MEDICAL ú TEXTILE LTD. TIANMEN (official seal)


LEGAL REPRESENTATIVE: Jianquan Li
DATE: September 12th 2005




WINNER MEDICAL ú TEXTILE LTD. JINGMEN (official seal)


LEGAL REPRESENTATIVE: Jianquan Li
DATE: September 12th 2005
 


WINNER MEDICAL ú TEXTILE LTD. YICHANG (official seal)


LEGAL REPRESENTATIVE: Jianquan Li
DATE: September 12th 2005
 
 
-3-

--------------------------------------------------------------------------------

 

Attachment


Confirmation Letter for Important Contract Obligation Reminder



To:
Shenzhen Longhua Branch of Industrial and Commercial Bank of China



As a party to the Extension Agreement (Contract number: ) to be sighed with your
good bank, we hereby confirm that we have paid due attention to the underlined
clauses stipulating the major obligations of our side and we accept such
clauses.




Confirming Party (official seal): Winner Industries (Shenzhen) Co., Ltd.


Legal representative (signature): Jianquan Li


September 12th, 2005

               
-4-

--------------------------------------------------------------------------------







